Exhibit 99.1 News Release For Immediate Release Stantec announces strong third quarter 2010 results EDMONTON, AB (November 4, 2010) TSX:STN; NYSE:STN Stantec announced today strong results for the third quarter of 2010, with gross revenue increasing 4.2% to C$386.7 million from C$371.1 million in the second quarter of 2010, net revenue increasing 3.5% to C$314.5 million from C$303.8 million, and diluted earnings per share increasing 42.9% to C$0.70 from C$0.49. “With these solid results and six acquisitions completed in locations across North America and in the United Kingdom, it’s been a very busy quarter for us,” says Bob Gomes, Stantec president and chief executive officer. ”Thanks to the dedication and hard work of our employees, we continue to make progress toward achieving our vision to become and remain a top 10 global design firm.” Project activity during the quarter showcased Stantec’s ability to attract repeat business with existing clients, as well as new contracts with new clients, as a result of the high quality of its work. In the Buildings practice area, the Company secured a contract with Rady Children’s Hospital, a continuing client in San Diego, California, to complete the architecture, interior design, and laboratory planning for a new combined children’s ambulatory and research center. In the Environment practice area, Stantec is providing environmental permitting, threatened endangered species evaluation, wetlands delineation/mitigation, and other services for Marcellus Lateral, a project involving the design and construction of a 240-mile (390-kilometre) liquid natural gas pipeline extending from West Virginia to Ohio. New activity in the Industrial practice area was focused in the mining sector. For example, Stantec was chosen to design fresh air intakes/heaters at the Diavik Diamond Mines Inc. site in the Lac de Gras area north of Yellowknife, North West Territories. In the Transportation area, the Company obtained an assignment to colead the design of an extension of the METRO Light Rail system through downtown Mesa, Arizona, along with station platforms, power substations, and a park and ride facility, for long-time client Valley Metro Rail. In the Urban Land area, preliminary work continued on Vanier Woods/Lancaster East, a 130-hectare (320-acre) residential development in Red Deer, Alberta, for which Stantec is providing planning, engineering, landscape architecture, geomatics, and construction management services. Summary of activity in the quarter § Gross revenue for the quarter was C$386.7 million, up 0.7% compared to C$384.2 million in the third quarter of 2009, and net revenue increased 2.5% to C$314.5 million from C$306.7 million. Reported diluted earnings per share for the third quarter of 2010 were C$0.70 compared to a loss of C$0.22 in the third quarter of 2009. Excluding the impact of a C$5.9 million after-tax gain on the sale of equity investments in the third quarter of 2010 and of a C$35.0 million non-cash goodwill impairment charge in the third quarter last year, net income increased 4.8% to C$26.2 million in the third quarter of 2010 from C$25.0 million in the third quarter of 2009, and diluted earnings per share increased 3.6% to C$0.57 from C$0.55. § Year-to-date gross revenue was C$1.13 billion, net revenue was C$915.1 million, reported net income was C$68.5 million, and reported diluted earnings per share were C$1.49. § During the quarter, Stantec sold its 30% equity investments in Fugro Jacques Geosurveys Inc. and Fugro Jacques N.V., resulting in a $7.2 million gain on sale ($5.9 million on an after-tax basis). § During the quarter, Stantec reached an agreement to increase its credit facility from $300 million to $350 million and extended the facility’s maturity date to August 2013. The agreement also gives the Company access to an additional $75 million on approval from its lenders. § During the quarter, the Company acquired six firms, including IEA Holdings, Inc., a 55-person firm headquartered in Portland, Maine, that specializes in engineering and project management services for the energy market; WilsonMiller, Inc., a 265-person multidisciplinary planning, design, and engineering firm headquartered in Naples, Florida; Natural Resources Consulting, Inc., a 60-person firm based in Cottage Grove, Wisconsin, that provides environmental permitting and compliance support services; Communication Arts, Inc., a 20-person design firm headquartered in Boulder, Colorado, that provides project visioning and branding services; Anshen & Allen Architecture, Inc., a 200-person international firm with offices in San Francisco, California; Columbus, Ohio; Boston, Massachusetts; and London, England, that specializes in designing healthcare, academic, and research facilities; and ECO:LOGIC Engineering, a 100-person firm based in Rocklin, California, that specializes in the planning, permitting, design, construction management, and operations of water and wastewater facilities. Soon after the quarter-end, the Company acquired Street Smarts, a 60-person firm based in Duluth, Georgia, that provides transportation services. The completion of these acquisitions added approximately 760 staff to the Company’s operations. § Complete Financial Statements, Notes to the Financial Statements, and Management’s Discussion and Analysis will be filed on SEDAR (www.sedar.com) on November 4, 2010. In addition, these documents will be filed on EDGAR (www.sec.gov) on the same date. Alternatively, the documents are available to download from the Investors section of www.stantec.com, or you may contact Stantec for copies free of charge. The third quarter conference call, being held today at 2:00 PM MST (4:00 PM EST), will be broadcast live and archived in the Investors section at www.stantec.com. Financial analysts who wish to participate in the earnings conference call are invited to call 1-866-321-8231 and provide the confirmation code3714517 to the first available operator. Stantec provides professional consulting services in planning, engineering, architecture, interior design, landscape architecture, surveying, environmental sciences, project management, and project economics for infrastructure and facilities projects. We support public and private sector clients in a diverse range of markets in the infrastructure and facilities sector at every stage, from initial concept and financial feasibility to project completion and beyond. Our services are offered through approximately 10,000 employees operating out of more than 150 locations in North America. Stantec trades on the TSX and the NYSE under the symbol STN. Stantec is One Team providing Infinite Solutions. Media Contact Jay Averill Stantec Media Relations Tel: (780) 917-7441 jay.averill@stantec.com Investor Contact Crystal Verbeek Stantec Investor Relations Tel: (780) 969-3349 crystal.verbeek@stantec.com One Team. Infinite Solutions. -Income statement and balance sheet attached- Consolidated Balance Sheets (Unaudited) September 30 December 31 (In thousands of Canadian dollars) $ $ ASSETS (note 5) Current Cash and cash equivalents Accounts receivable, net of allowance for doubtful accounts of $ 9,213 ($9,395 – 2009) Costs and estimated earnings in excess of billings Income taxes recoverable Prepaid expenses Future income tax assets Other assets (note 4) Total current assets Property and equipment Goodwill (note 3) Intangible assets (note 3) Future income tax assets Other assets (note 4) Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Current Bank indebtedness - Accounts payable and accrued liabilities Billings in excess of costs and estimated earnings Current portion of long-term debt (note 5) Future income tax liabilities Other liabilities (note 6) Total current liabilities Long-term debt (note 5) Future income tax liabilities Other liabilities (note 6) Total liabilities Non-controlling interest in subsidiaries (note 2) Commitments, contingencies, and guarantees (notes 2 and 5) Shareholders' equity Share capital (note 8) Contributed surplus Retained earnings Accumulated other comprehensive loss (note 11) ) ) Total shareholders' equity Total liabilities and shareholders' equity Consolidated Statements of Income (Unaudited) For the quarter ended For the three quarters ended September 30 September 30 (In thousands of Canadian dollars, except share and per share $ amounts) INCOME Gross revenue Less subconsultant and other direct expenses Net revenue Direct payroll costs Gross margin Administrative and marketing expenses (notes 8 and 14) Depreciation of property and equipment Amortization of intangible assets Impairment of goodwill and intangible assets (note 3) - Net interest expense (note 5) Share of income from associated companies ) Gain on sale of equity investments (note 4) ) - ) - Foreign exchange (gains) losses ) (7 ) Other expense (income) (note 4) Income before income taxes Income taxes Current Future ) ) Total income taxes Net income (loss) for the period ) Weighted average number of shares outstanding – basic Weighted average number of shares outstanding –diluted Shares outstanding, end of the period Earnings per share (note 8) Basic ) Diluted )
